DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-14, 36-39, 47 and 49) in the reply filed on 9/7/2022 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden in examining the original claims together.  This is not found persuasive because examination of all three groups together would entail a search in a higher number of classifications than an examination in a single group as indicated in the previous restriction requirement.  Claims 16, 31-34, 41-42, 44-45 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 37, 47 and 49 is objected to because of the following informalities:  
Claim 37 recites “a clean room environment” in line 2.  It should be changed to “the clean room environment,” as it was recited in the previous claim language.
Claim 47 recites “an arcuate gap” in line 12.  It should be changed to “the arcuate gap” as the limitation “a gap” was recited in line 8.
Claim 49 recites “sealing the layup mandrel to the autoclave by sealing the layup mandrel to the autoclave comprise …”  This claim language contains unnecessary repeated words.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newsom (U.S. Patent No. 4,997,511).
Regarding Claim 1, Newsom teaches a method for hardening a preform (Fig. 1, 46) into a composite part, the method comprising:
aligning a layup mandrel (Fig. 1, 44) carrying a preform (Fig. 1, 46) for insertion into an autoclave (Fig. 1, 10) having an inner surface (Fig. 1, inner surface of tube (12)) that is complementary to a contour of the preform (Fig. 1, 46) (Fig. 1, both the preform and the inner surface of the tube (12) has a cylindrical profile.) (Col. 5, lines 2-3: insertion of the preform into the chamber (26) requires alignment with the autoclave); and
sealing the layup mandrel (Fig. 1, 44) into the autoclave (Col. 5, lines 7-16).
Regarding Claim 2, Newsom teaches the method of claim 1 further comprising:
driving the layup mandrel in a process direction (Fig. 3, vertical downward direction) into the autoclave (Fig. 1, 10), thereby nesting the preform (Fig. 1, 46) to the inner surface of the autoclave (Fig. 1, 12) (Fig. 2, the preform (46) is nested inside the outer tube (12).).
Regarding Claim 3, Newsom teaches the method of claim 2 wherein:
driving the layup mandrel into the autoclave results in a gap (Fig. 1, 24) between the inner surface of the autoclave (Fig. 1, 12) and the contour of the preform (Fig. 1, 46).
Although, Newsom does not explicitly teach that a gap between the inner surface of the autoclave and the contour of the preform is less than ten inches, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to provide a certain amount of gap including less than ten inches between the autoclave (12) and the preform (46) depending on the overall size of the preform and amount of volume inside the autoclave (12) required to safely insert the preform and build a  desired pressure inside the compression chamber (24) for compression of the preform against the mandrel.
Regarding Claim 4, Newsom teaches the method of claim 1 further comprising:
hardening the preform (Fig. 1, 46) into a composite part via application of heat within the autoclave (Fig. 1, 12). (Col. 5, lines 24-32: the supplied heat within the outer tube (12) cure the preform (46).)
Regarding Claim 10, Newsom teaches the method of claim 1 wherein:
sealing the layup mandrel (Fig. 1, 44) into the autoclave (Fig. 1, 10) comprises sealing an arcuate gap (Fig. 1, 24) between the preform (Fig. 1, 46) and the inner surface of the autoclave (Fig. 1, 12). (Col. 5, lines 7-16)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newsom (U.S. Patent No. 4,997,511) in view of Itoh et al. (U.S. Patent No. 4,828,472).
Regarding Claim 6, Newsom teaches the method of claim 4, wherein:
hardening the preform comprises applying heat via heaters that are disposed outside of the inner surface (Col. 5, lines 24-32 & Col. 6, lines 3-5: a heat is delivered into the autoclave and therefore, the heaters must be outside of the inner surface.).
Newsom does not explicitly teach heaters in the autoclave.
Itoh et al. teach applying heat via heaters (Fig. 1, 9) in the autoclave that are disposed outside of the inner surface (Fig. 1, 11) (Col. 3, lines 36-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the heater with the autoclave of Newsom as taught by Itoh et al. to deliver heat and pressure to the interior of the outer tube (12) in order to reduce the size of the tool and make it easier to handle the tool.

Claim(s) 7, 36-39 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newsom (U.S. Patent No. 4,997,511) in view of Potts et al. (U.S. Patent Publication No. 2016/0236454).
Regarding Claim 7, Newsom teaches the method of claim 1, however, Newsom does not explicitly teach wherein the autoclave forms a boundary between a clean room environment and an assembly environment.
Potts et al. teach transferring a preform from a clean room ([0004], lines 1-2: clean room) to an autoclave and from the autoclave to an assembly line ([0005], line 3: assembly line) ([0004] - [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a preform in a clean room before transferring it to the autoclave of Newsom and transfer the cured preform to an assembly line as taught by Potts et al. in order to avoid any contamination in the preform while building the preform and use the preform to assembly an intermediate or a final product.  Furthermore, it would have been obvious to one of ordinary skill in the art to place the autoclave between the clean room and the assembly line in order to minimize the distance the preform has to travel and save the manufacturing time.
Regarding Claim 36, Newsom teaches a method of hardening a preform into a composite part, the method comprising:
sealing the layup mandrel (Fig. 1, 44) to an autoclave (Fig. 1, 10) (Col. 5, lines 7-16) and processing the preform (Fig. 1, 46) within the autoclave (Col. 5, lines 17-38).
Newsom does not explicitly teach moving a preform on a layup mandrel from a clean room environment and exiting the layup mandrel from the autoclave, thereby entering an assembly environment separate from the clean room environment.
Potts et al. teach moving a preform on a layup mandrel from a clean room environment ([0004], lines 1-2: clean room) and exiting the layup mandrel from the autoclave, thereby entering an assembly environment ([0005], line 3: assembly line) separate from the clean room environment ([0004] - [0005]; if the cured preform meets the design spec., it would not require any machining.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a preform in a clean room before transferring it to the autoclave of Newsom and transfer the cured preform to an assembly line as taught by Potts et al. in order to avoid any contamination in the preform while building the preform and use the cured preform to assembly an intermediate or a final product.
Regarding Claim 37, Newsom/Potts et al. teach the method of claim 36 wherein:
moving the preform (Newsom Fig. 1, 46) on the layup mandrel (Newsom Fig. 1, 44) comprises moving the layup mandrel (Newsom Fig. 1, 44) from a clean room environment (Potts et al. [0004], lines 1-2: clean room) into alignment with the autoclave (Newsom Fig. 1, 10) (Newsom Col. 5, lines 2-3: insertion of the preform into the chamber (26) requires alignment with the autoclave).
Regarding Claim 38, Newsom/Potts et al. teach the method of claim 36 wherein:
sealing the layup mandrel (Newsom Fig. 1, 44) to the autoclave (Newsom Fig. 1, 10) comprises sealing a contoured gap (Newsom Fig. 1, 24) between the layup mandrel (Newsom Fig. 1, 44) and the autoclave (Newsom Fig. 1, 12) (Newsom Col. 5, lines 7-16).
Regarding Claim 39, Newsom/Potts et al. teach the method of claim 36 wherein:
sealing the layup mandrel (Newsom Fig. 1, 44) to the autoclave (Fig. 1, 10) forms a pressure chamber (Newsom Fig. 1, 24) in which the preform is hardened (Newsom Col. 5, lines 24-32).
Regarding Claim 49, Newsom teaches a method of hardening a preform into a composite part, the method comprising:
moving the layup mandrel (Fig. 1, 44) into alignment with an autoclave (Fig. 1, 10) (Col. 5, lines 2-3: insertion of the preform into the chamber (26) requires alignment with the autoclave);
sealing the layup mandrel (Fig. 1, 44) to the autoclave (Fig. 1, 10) by sealing the layup mandrel to the autoclave comprises sealing a contoured gap (Fig. 1, 24) between the layup mandrel (Fig. 1, 44) and the autoclave (Fig. 1, 12; (10) includes (12)) (Col. 5, lines 7-16), wherein sealing the layup mandrel to the autoclave forms a pressure chamber (Fig. 1, 24) in which the preform is hardened (Newsom Col. 5, lines 24-32); and
processing the preform within the autoclave (Newsom Col. 5, lines 24-32). 
Newsom does not explicitly teach moving a preform out of a clean room environment
moving a preform on a layup mandrel from a clean room environment; and
exiting the layup mandrel from the autoclave, thereby entering an assembly environment separate from the clean room environment .
Potts et al. teach moving a preform out of a clean room environment ([0004], lines 1-2: clean room);
moving a preform on a layup mandrel from a clean room environment ([0004], lines 1-2: clean room) ([0004], lines 9-11); and
exiting the layup mandrel from the autoclave ([0004], lines 15-17: extracting the cured and moulded laminate off the tool), thereby entering an assembly environment ([0005], line 3: assembly line) separate from the clean room environment ([0005]; if the cured preform meets the design spec., it would not require any machining.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a preform in a clean room before transferring it to the autoclave of Newsom and transfer the cured preform to an assembly line as taught by Potts et al. in order to avoid any contamination in the preform while building the preform and use the cured preform to assembly an intermediate or a final product.

  Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newsom (U.S. Patent No. 4,997,511) in view of Margraf et al. (U.S. Patent No. 10,391,684).
Regarding Claim 8, Newsom teaches the method of claim 1, but, do not explicit teach further comprising sealing a caul plate to the layup mandrel prior to sealing the layup mandrel into the autoclave.
Margraf et al. teaches providing a caul plate (Fig. 3, 201) to the layup mold (Fig. 3, 401) prior to inserting the layup mold into the autoclave (Col. 7, lines 40-42: autoclave) (Col. 6, lines 43-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the caul plate of Margraf et al. over the layup mandrel and the preform of Newsom in order to provide a uniform compaction pressure during cure and ensure precise shape features in the resulting composite preform as suggested in Margraf et al. Col. 1, lines 40-51.

Allowable Subject Matter
Claim 47 would be allowable if the above claim objection is overcome.
Claims 5, 9 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoffman et al. (U.S. Patent No. 5,468,140), Jarrett (U.S. Patent No. 5,693,175), Shewchuk et al. (U.S. Patent Publication No. 2020/0094490).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/29/2022